DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending.

Claim Objections
Claim 15 and 16 are objected to because of the following informalities:  
Claims 14 and 15 recite “A method” change --The method”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, recite the phrase "in particular, preferably or about" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, recite the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pereira (United States Patent 7,972,710).
With respect to Claim 1: 
Pereira discloses an electrical connector (FIG. 10, 30) comprising: 
at least one base body (FIG. 10, see notation) with at least one contact portion (FIG. 10, 24) and at least one connection portion (FIG. 10, 22), wherein the connection portion (FIG. 10, 22) is provided for fastening (FIG. 10, 16) an electrical conductor, wherein the base body (FIG. 10, see notation) is made of at least a first material 
characterized in that the layer of the second material (copper) is applied by roll cladding (Column 2, lines 19-24) or an additive manufacturing process.
[AltContent: connector][AltContent: textbox (Plug blade)][AltContent: connector][AltContent: textbox (Surface area)][AltContent: connector][AltContent: textbox (Surface area)][AltContent: connector][AltContent: textbox (Base body)]
    PNG
    media_image1.png
    326
    620
    media_image1.png
    Greyscale

With respect to Claim 2: 
Pereira discloses the electrical connector, characterized in that the contact portion (FIG. 10, 24) has at least one plug blade (Column 7, line 67 and Column 8, lines 1-2), in that the layer (FIG. 10, 4) of the second material (copper) is arranged in at least one surface region (FIG. 10, see notation) of the plug blade, preferably in that at least one layer of the second material is arranged in each of at least two (FIG. 10, see notation), in particular oppositely arranged, surface regions of the plug blade (FIG. 10, see notation).
With respect to Claim 13: 

With respect to Claim 14: 
Pereira discloses a method for manufacturing an electrical connector (FIG. 1, 20), in particular, characterized in that at least the following process steps are included: 
providing a sheet metal strip (FIG. 3, 12) made of a first material (aluminum), at least partially coating the sheet metal strip (FIG. 3, 12) with at least one strip of a second material (FIG. 3, 14) by means of roll cladding (apparatus 54) (FIG. 3, 50) (Column 4, lines 11-45) or an additive manufacturing process, cutting out at least one blank (FIG. 4, 74) for an electrical connector (FIG. 4, 20) from the sheet metal strip including the surface area with the strip of the second material (FIG. 4, 10), so that the strip of the second material (FIG. 3, 14) lies in the contact portion (FIG. 1, 24) of an electrical connector (FIG. 1, 20) which can be produced from the blank (FIG. 1, 12), and forming of an electrical connector (FIG. 10, 30) comprising at least one contact portion (FIG. 10, 24) and at least one connection portion (FIG. 10, 22) made of the blank (FIG. 10, 12) (Column 4, lines 11-62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira-FIG. 10 (United States Patent 7,972,710, hereinafter Pereira-10) in view of Pereira-FIG. 11 (United States Patent 7,972,710, hereinafter Pereira-11).
With respect to Claim 3: 
Pereira-10 discloses the electrical connector (FIG. 10, 30), characterized in that the contact portion (FIG. 10, 24) has at least one plug blade (FIG. 10, see notation), and that the surface area (FIG. 10, see notation) with the layer of the second material (FIG. 10, 14) is arranged on the plug blade.
Pereira-10 does not expressly disclose the contact portion has at least one plug receptacle, and that the surface area with the layer of the second material is arranged inside the plug receptacle, in particular that the plug receptacle is formed by folding the base body.

[AltContent: connector][AltContent: textbox (Folding/bending portions)][AltContent: textbox (Contact portions)][AltContent: connector][AltContent: textbox (Base body)][AltContent: textbox (Inside plug receptacle)][AltContent: connector][AltContent: connector][AltContent: textbox (Surface area)][AltContent: connector][AltContent: textbox (Plug receptacle)][AltContent: connector]
    PNG
    media_image2.png
    310
    552
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira-10 with the teachings of Pereira-11 and provide the contact portion has at least one plug receptacle, and that the surface area with the layer of the second material is arranged inside the plug receptacle, in particular that the plug receptacle is formed by folding the base body so as to provide the user with a variety of option for a different embodiment such as a multi-part electrical receptacle connector.
With respect to Claim 15: 

Pereira-10 does not expressly disclose the method further comprises the following process step: forming of the electrical connector by folding the blank so that the contact portion has at least one plug receptacle.
However, Pereira-11 teaches further comprises the following process step: forming of the electrical connector (FIG. 11, 40) by folding (FIG. 11, see notation) the blank (FIG. 11, 12) so that the contact portion (FIG. 11, 24) has at least one plug receptacle (FIG. 11, see notation) (Column 8, lines 9-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira-10 with the teachings of Pereira-11 and provide further comprises the following process step: forming of the electrical connector by folding the blank so that the contact portion has at least one plug receptacle so as to provide the user with a variety of option for a different embodiment such as a multi-part electrical receptacle connector.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira (United States Patent 7,972,710) in view of Hasui et al. (CN-110720160).
With respect to Claim 10: 
Pereira discloses the electrical connector, characterized in that the first material (FIG. 10, 12) and the second material (FIG. 10, 14) are covered by at least one layer of a third material (FIG. 10, 16).
Pereira does not expressly disclose in particular that the third material is applied by galvanizing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira with the teachings of Hasui and provide the third material is applied by galvanizing so as to provide a manufacturing method that is easily executable having excellent corrosion resistance with a terminal wire and a terminal harness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira (United States Patent 7,972,710) in view of Takahashi et al. (United States Patent 3,598,550).
With respect to Claim 12: 
Pereira discloses the electrical connector.
Pereira does not expressly disclose the electrical connector characterized in that the first material is copper or a copper alloy and/or the second material is silver or a silver alloy, in particular AgNiO15 or AgCu3.
However, Takahashi teaches the first material is copper or a copper alloy and/or the second material is silver or a silver alloy (Column 2, lines 52-72, Column 3, lines 4-23), in particular AgNiO15 or AgCu3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira with the teachings of Takahashi and provide the first material is copper or a copper alloy and/or the second material is silver or a silver alloy, in particular AgNiO15 or AgCu3 so as “to provide an electric 

Allowable Subject Matter
Claims 4-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the plug receptacle has at least one first contact element, wherein the first contact element can be deflected counter to a spring force, and in that a layer of the second material is arranged at least in one surface region of the first contact element, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the method further comprises the following process steps: arrangement of a spring box at least partially surrounding the plug receptacle, and fixing the spring box to the base body by caulking at least one connecting wing, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831